Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In combination with the other claim limitations, the prior art does not teach nor suggest a solid electrolytic capacitor comprising:
A) an anodic via electrode penetrating the sealing resin at a location over the core part and coming into contact with the core part without penetrating the porous part so that the core part is electrically drawn to a surface of the sealing resin through the anodic via electrode, the anodic via electrode being exposed at the surface of the sealing resin and being connected to the anodic outer electrode at the exposed surface (claim 8); and 
B) a core part having a centrally located cathode section and an anode section located laterally outward of the cathode section;
a porous part located above and extending over the cathode section but not extending over the anode section such that the cathode section of the core part is covered by the porous part but the anode section of the core part is not covered by the porous part;
a dielectric layer located above and extending over the porous part;
a solid electrolyte layer located above and extending over the dielectric layer;
a conductive layer located above and extending over the solid electrolyte layer;
an insulating layer located above and extending over the anode section of the core part;
a sealing resin located above and extending over both the insulating and conductive layers;
an anodic outer electrode located above and extending over the sealing resin and being electrically connected to the core part of the valve action metal substrate by a first anodic via electrode which extends through a portion of the sealing resin and a second anodic via electrode which extends through the insulating layer (claim 26). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985.  The examiner can normally be reached on Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jenny Wagner can be reached on 571-272-5359.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848